PURCHASE AND SALE AGREEMENT BETWEEN ENERVEST ENERGY INSTITUTIONAL FUND IX, L.P., ENERVEST ENERGY INSTITUTIONAL FUND IX-WI, L.P. and EVERSTAR ENERGY, LLC (Collectively, “Sellers”) AND FIDELITY EXPLORATION AND PRODUCTION COMPANY (“Buyer”) EFFECTIVE TIME:January 1, TABLE OF CONTENTS ARTICLE 1.PROPERTY DESCRIPTION 1.1The Interests 1.1.1Leases 1.1.2Units 1.1.3Wells 1.1.4Equipment 1.1.5Surface Agreements 1.1.6Contracts 1.1.7Miscellaneous Interests 1.2Exclusions from the Interests 1.3Ownership of Production from the Interests Prior to the Effective Date 1.4Ownership of Production from the Interests After the Effective Date ARTICLE 2.CONSIDERATION 2.1Sale Price 2.1.1Amount Due at Closing 2.1.2Allocated Values 2.1.3Earnest Money 2.2Adjustments at Closing 2.2.1Preliminary Settlement Statement 2.2.2Upward Adjustments 2.2.3Downward Adjustments 2.3Adjustments After Closing 2.3.1Final Settlement Statement 2.3.2Payment of Post-Closing Adjustments 2.3.3Resolution of Disputed Items 2.4Payment Method 2.5Principles of Accounting ARTICLE 3.REPRESENTATIONS AND WARRANTIES 3.1Sellers’ Representations 3.1.1Corporate Authority 3.1.2Approvals 3.1.3Validity of Obligation 3.1.4No Violation of Contractual Restrictions 3.1.5No Violation of Other Legal Restrictions 3.1.6Bankruptcy 3.1.7Broker's Fees 3.1.8Lawsuits and Claims 3.1.9Contracts 3.1.10Seller’s Knowledge 3.2Buyer’s Representations 3.2.1Authority 3.2.2Requisite Approvals 3.2.3Validity of Obligation 3.2.4No Violation of Contractual Restrictions 3.2.5No Violation of Other Legal Restrictions 3.2.6Bankruptcy 3.2.7Independent Evaluation 3.2.8Broker's Fees 3.2.9Lawsuits and Claims 3.2.10Securities Laws 3.3Notice of Changes 3.4Representations and Warranties Exclusive ARTICLE 4.TITLE WARRANTY; DISCLAIMER OF WARRANTIES 4.1Special Warranty of Title: Encumbrances 4.2Condition and Fitness of the Interests 4.3Information About the Interests 4.4Subrogation of Warranties ARTICLE 5.DUE DILIGENCE REVIEW OF THE INTERESTS 5.1Access to Records 5.2Physical and Environmental Inspection 5.3Environmental Assessment 5.3.1Inspection and Test Results 5.3.2Notice of Material Environmental Conditions 5.3.3Rights and Remedies for Material Environmental Conditions 5.4Government Approvals 5.4.1Title Pending Governmental Approvals 5.4.2Denial of Required Government Approvals 5.5Preferential Rights and Consents to Assign 5.5.1Notices to Holders 5.5.2Remedies Before Closing 5.5.3Remedies After Closing 5.6Title Defects 5.6.1Definition of Title Defect 5.6.2Notice of Title Defects 5.6.3Right to Cure Title Defect 5.6.4Remedies for Uncured Title Defects 5.7Casualty Losses and Government Takings 5.7.1Notice of Casualty Losses and Government Takings 5.7.2Remedies for Casualty Losses and Government Takings 5.7.3Exclusion of Ordinary Depreciation and Deletion ARTICLE 6.TERMINATION AND EFFECT OF TERMINATION 6.1Right to Terminate 6.2Effect of Termination 6.2.1Termination by Agreement 6.2.2Termination as a Result of Buyer’s Breach 6.2.3Termination as a Result of Seller's Breach ARTICLE 7.CONDITIONS OF CLOSING AND CLOSING 7.1Conditions of Closing by Buyer 7.1.1Representations, Warranties and Covenants 7.1.2Consents 7.1.3Lawsuits and Claims 7.2Conditions of Closing by Sellers 7.2.1Representations Warranties and Covenants 7.2.2Lawsuits and Claims 7.2.3Bonds and Insurance 7.3Closing 7.4Actions to Occur at Closing 7.4.1Delivery of Assignment 7.4.2Delivery of Sale Price 7.4.3Delivery of Suspense Funds 7.4.4Change of Operatorship Forms 7.4.5Evidence of Bonds 7.4.6Possession of the Interests 7.4.7Letters-in-Lieu 7.4.8Officer's Certificates 7.5Post-Closing Obligations 7.5.1Delivery of Records 7.5.2Recording and Filing 7.5.3Change of Operator Requirements 7.5.4Further Assurances ARTICLE 8.ASSUMED RIGHTS AND OBLIGATIONS AND INDEMNITIES 8.1Condition of the Interests 8.1.1Oil and Gas Activities 8.1.2NORM 8.2Assumption of Obligations 8.3Retained Obligations 8.4Buyer’s General Indemnification 8.5Sellers' General Indemnification 8.6Environmental Indemnity and Release 8.7Limitations on Liabilities 8.8Successors and Assigns ARTICLE 9.TAXES AND EXPENSES 9.1Recording and Transfer Expenses 9.2Real Property and Personal Property Taxes 9.3Ad Valorem and Severance Taxes 9.4Tax and Financial Reporting 9.4.1IRS Form 8594 9.4.2Financial Reporting 9.5Sales and Use Taxes 9.6Income Taxes 9.7Incidental Expenses ARTICLE 10.OPERATIONS DURING THE TRANSITION PERIOD 10.1Operations by Seller 10.2Buyer's Approval 10.3Compensation of Sellers 10.4Operation of Certain Interests After Interim Period ARTICLE 11.MISCELLANEOUS 11.1Notices 11.2Further Assurance 11.3Removal of Signs 11.4Securities Laws 11.5Due Diligence 11.6Press Release 11.7Entire Agreement 11.8Assignability 11.9Survival 11.10Severability 11.11Counterparts 11.12Governing Law 11.13Dispute Resolution 11.14Production Imbalances 11.15Pipeline and Other Imbalances 11.16Exhibits LIST OF EXHIBITS AND SCHEDULES EXHIBITS Exhibit
